              Case 19-12153-KBO    Doc 667-1   Filed 10/30/20   Page 1 of 18




                                  EXHIBIT 1 TO ORDER

                                      Stipulation




DOCS_DE:231413.1 57095/001
                        Case 19-12153-KBO           Doc 667-1       Filed 10/30/20       Page 2 of 18




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE



         In re:                                                       Chapter 7

         BAYOU STEEL BD HOLDINGS, L.L.C., et                          Case No. 19-12153 (KBO)
         al., 1                                                       (Jointly Administered)

                           Debtors.



                                AGREED CONFIDENTIALITY STIPULATION
                                      AND PROTECTIVE ORDER

                    This Agreed Confidentiality Stipulation and Protective Order (“Protective Order”) is

         entered into by George L. Miller, in his capacity as Chapter 7 Trustee (the “Trustee”) for the

         jointly-administered bankruptcy estates of Bayou Steel BD Holdings, L.L.C., BD Bayou Steel

         Investment, LLC, and BD LaPlace, LLC (collectively the “Debtors”) in the above-captioned

         proceeding (the “Bankruptcy”) and Black Diamond Capital Management, L.L.C. (“Black

         Diamond”) (together the “Parties”) in relation to the Trustee’s investigation of the Debtor’s

         business and financial affairs.

                    WHEREAS, the Trustee is investigating certain aspects of the Debtors’ business and

         financial affairs and seeks production of certain documents within Black Diamond’s possession,

         custody or control (the “Black Diamond Documents”) and to examine Black Diamond about

         acts, conduct, property of the Debtors, liabilities, and the financial condition of the Debtors, as




         1
                 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
         Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
         company (5783). The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.

25996021.1
         931493.1
            Case 19-12153-KBO           Doc 667-1   Filed 10/30/20     Page 3 of 18




well as other matters which may affect the administration of the Debtors’ estates (the “Black

Diamond Examination”);

       WHEREAS, on April 10, 2020 the Trustee, pursuant to Local Rule 2004-1 of The Local

Rules for the United States Bankruptcy Court for the District of Delaware, attempted to contact

Black Diamond in an effort to reach an agreement with respect to the date, time, place and scope

of the production of Black Diamond Documents and the Black Diamond Examination;

       WHEREAS, on September 9, 2020, the Trustee filed a Motion for an Order Authorizing

Examination and Production of Documents from Black Diamond Capital Management Pursuant

to Bankruptcy Rule 2004 and Local Rule 2004-1;

       WHEREAS, on September 25, 2020, Black Diamond served the Trustee with Responses

and Objections to the Trustee’s Rule 2004 Document Requests and agreed, subject to objections

set forth therein, to produce non-privileged documents responsive to the Trustee’s Rule 2004

Document Requests;

       WHEREAS, Black Diamond will be producing documents and/or information

(“Discovery Material”) that contain private, confidential, proprietary, financial, and/or

commercially sensitive information as described below (“Confidential Information”);

       WHEREAS, Black Diamond is willing to produce or provide Confidential Information

subject to the restrictions provided herein;

       WHEREAS, the Parties seek to avoid the waiver of the attorney-client and/or work

product protections pursuant to Federal Rule of Evidence 502(d); and

       WHEREAS, the Parties have agreed to enter into this Confidentiality Stipulation and

Protective Order governing the disclosure with respect to sharing documents and information.
            Case 19-12153-KBO          Doc 667-1      Filed 10/30/20      Page 4 of 18




       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to

the approval of the Court (the “Bankruptcy Court”), as follows:

               1.      As used in this Protective Order, Confidential Information refers to all

documents and/or information provided or produced by any of the Parties or a third-party (a

“Producing Party”) during the course of the Trustee’s investigation (whether pursuant to

informal requests or in response to a document request, interrogatory, deposition, other discovery

device or otherwise) that is designated as “Confidential.” “Confidential” designations will

subject the designated material or information to the provisions of this Protective Order and such

Confidential Information will be protected, used and disposed of in accordance with the

provisions of this Protective Order. Confidential Information shall be used solely for purposes of

the Trustee’s investigation and any litigation he may file thereafter related to or arising from The

Bankruptcy. Confidential Information shall not be used or disclosed in any other proceeding

outside of the Bankruptcy or for any other purpose, including, but not limited to, any business or

commercial purpose.

               2.      Any Producing Party may designate any Discovery Material as

“Confidential” under the terms of this Protective Order if the Producing Party in good faith

believes that the Discovery Material contains private, confidential, proprietary, financial, or

commercially sensitive information that requires the protections provided in this Protective

Order (hereinafter, the “Confidential Discovery Material”). For purposes of this Protective

Order, Discovery Material considered to be Confidential Discovery Material may include, if

properly designated, all non-public materials containing or referring to Confidential Information,

including, but not limited to: (i) financial or business plans or projections; (ii) proposed strategic

transactions and other business combinations, negotiations, inquiries or agreements including,
            Case 19-12153-KBO         Doc 667-1      Filed 10/30/20     Page 5 of 18




but not limited to, joint ventures, mergers, purchases, buy-outs, consolidations, transfers of

interests and partnerships; (iii) trade secrets and proprietary information; (iv) studies or

analyses by internal or outside experts or consultants; (v) non-public financial or accounting

results or data; (vi) business, management and marketing plans and strategies; (vii) acquisition

offers and expressions of interest; and (viii) contracts or agreements with or among affiliates,

partners or Parties.

               3.      The designation of material or information as Confidential Discovery

Material will be made as follows:

                       (a)     With respect to documents or other materials (apart from

depositions or other pretrial testimony) by: (i) affixing the legend “Confidential” to each

page of Discovery Material containing any Confidential Discovery Material; or (ii) in the

case   of electronically     stored information produced in native format, by including

“Confidential” in the file or directory name, or by affixing the legend “ Confidential” to

the media containing the Discovery Material (e.g., CD-Rom, DVD, or USB drive).

                       (b)     With respect to information set forth in responses to discovery

requests, by affixing the legend “Confidential” immediately prior to the specific response or

responses subject to such designation.

                       (c)     With respect to testimony given during a deposition, by

                               (1)    indicating on the record or in writing at the time the

deposition is taken or prior to the preparation of the transcript, those portions of the deposition

that contain Confidential Discovery Material and instructing the court reporter prior to the

preparation of the transcript to indicate on the face page of the deposition that it contains

Confidential Discovery Material; or
            Case 19-12153-KBO         Doc 667-1     Filed 10/30/20     Page 6 of 18




                              (2)    notifying opposing counsel in writing within five business

days after the Producing Party’s receipt of the transcript of the deposition by page and line

number of any portion of the transcript of the deposition that contains Confidential

Discovery Material.

               4.     Inadvertent failure to designate Discovery Material as Confidential

Discovery Material shall not constitute a waiver of such claim and may be corrected. A

Producing Party may designate as Confidential any Discovery Material that has already been

produced, including Discovery Material that the Producing Party inadvertently failed to

designate as Confidential, by notifying in writing the Party to whom the production has been

made that the Discovery Material constitutes Confidential Discovery Material. Upon receiving

such supplemental notice, the Parties shall thereafter mark and treat the Discovery Material

so designated as Confidential Discovery Material, and such Discovery Material shall be fully

subject to this Protective Order from the date of such supplemental notice forward. The Party

receiving such notice shall make a reasonable, good-faith effort to ensure that any analyses,

memoranda, notes, or other such materials generated based upon such newly designated

information are immediately treated as containing Confidential Discovery Material.             In

addition, upon receiving such supplemental written notice, any Party receiving Confidential

Information that disclosed the Discovery Material before its designation as “Confidential” shall

exercise its best efforts to ensure (i) the return or destruction of such Discovery Material; (ii)

that any documents or other materials derived from such Discovery Material are treated as if the

Discovery Material had been designated as “Confidential” when originally produced; (iii) that

such Discovery Material is not further disclosed except in accordance with the terms of this
            Case 19-12153-KBO          Doc 667-1     Filed 10/30/20     Page 7 of 18




Protective Order; and (iv) that any such Discovery Material, and any information derived

therefrom, is used solely by the persons described in paragraph 5 of this Protective Order.

               5.     A Party receiving Confidential Information (hereinafter, a “Receiving

Party”) will permit access to that Confidential Information only to persons specified in this

Protective Order. Confidential Discovery Material may be disclosed, summarized, described,

characterized or otherwise communicated or made available in whole or in part by a Receiving

Party only to the following persons:

                      (a)     Outside counsel or in-house counsel who represent any Party, as

well as stenographic, clerical, and legal assistant employees, and agents of those attorneys whose

functions require access to Confidential Discovery Material;

                      (b)     Any person indicated on the face of a document to be the author,

addressee, or an actual or intended recipient of the document;

                      (c)     Outside experts or consultants for the Receiving Party whose

advice and consultation are being or will be used by the Receiving Party in relation to the

Bankruptcy, including their clerical personnel; provided that counsel desiring to disclose

Confidential Discovery Material to such experts or consultants and their clerical personnel shall

first obtain a signed Agreement to Abide by the Protective Order in the form of Exhibit A

attached hereto from each such expert or consultant and each of his/her personnel who would

require access to Confidential Discovery Material, and counsel shall retain in his/her file an

original or copy of each such signed Agreement to Abide by the Protective Order;

                      (d)     The Bankruptcy Court and its authorized staff, including official

and freelance court reporters and videotape operators hired by any Party, provided, however,
            Case 19-12153-KBO         Doc 667-1      Filed 10/30/20     Page 8 of 18




that Confidential Information filed with the Court must be filed under seal pursuant to Del.

Bankr. L.R. 9018-1 and as provided in paragraph 8, infra;

                      (e)     Any Party and any officers, directors, employees or members of

any Party who are assisting the Party’s attorneys with matters in the Bankruptcy;

                      (f)     Any witness or deponent (and counsel of such witness or

deponent), during the course of, or to the extent necessary for, preparation for deposition or

testimony relating to pending matters in the Bankruptcy.          Except when the Confidential

Discovery Material is first exhibited at a deposition to such person (in which case counsel

shall use its best efforts to obtain such person’s oral assent to the terms of this Protective

Order, followed by obtaining a signed Agreement to Abide by the Protective Order in the form

of Exhibit A attached hereto as soon thereafter as practicable), counsel desiring to disclose

Confidential Discovery Material to such persons shall first obtain a signed Agreement to Abide

by the Protective Order in the form of Exhibit A attached hereto (counsel for the Receiving

Party shall retain a copy of each executed Agreement to Abide by the Protective Order);

                      (g)     Any other person upon agreement of the Parties, provided that such

person shall first execute the Agreement to Abide by the Protective Order in the form of

Exhibit A attached hereto; and

                      (h)     Any other person, only upon order of the Bankruptcy Court.

               6.     The Parties shall use the Confidential Information only for the

prosecution, defense or settlement of matters pending in the Bankruptcy.              Confidential

Information shall not be made public by any Party, shall be used only by persons permitted

access to it under paragraph 5, and shall be disclosed only to persons specified in paragraph 5.
            Case 19-12153-KBO          Doc 667-1       Filed 10/30/20     Page 9 of 18




               7.      Nothing herein shall restrict the manner in which the Producing Party

may use or disclose its own Confidential Information.              However, if any Confidential

Information becomes publicly available by the Producing Party, then such Confidential

Information shall no longer be considered Confidential Information under this Protective Order.

               8.      The Bankruptcy Court’s entry of an order approving this Protective

Order shall constitute authority pursuant to Del. Bankr. L.R. 9018-1(d) and (e) for the Parties to

file future documents under seal without the necessity of filing a separate motion.                 If

Confidential Information is to be filed with the Bankruptcy Court, then it shall be filed in

accordance with Del. Bankr. L.R. 9018-1(d) and CM/ECF procedures.

               9.      Confidential Information only may be used in any motion, response,

objection or other pleading, at any hearing, and at depositions, and only may be offered in

evidence at any motion, hearing, and at depositions, related to matters in the Bankruptcy and

subject to this Protective Order and to any further Order regarding confidentiality as this

Bankruptcy Court, or any other court of competent jurisdiction may enter, and may be used

to prepare for and conduct discovery, to prepare for a hearing and to support or oppose any

motion related to matters in the Bankruptcy, all subject to paragraph 5, but may not be used for

any other purpose except as expressly provided herein or by further order of the Bankruptcy

Court.

               10.     Prior to any trial in this matter, counsel for the Parties shall confer about a

plan for use of Confidential Information at trial and shall submit to the Bankruptcy Court a joint

plan, or alternative plans, for such use. The Bankruptcy Court shall determine the rules that shall

govern the use of Confidential Information at trial.
           Case 19-12153-KBO          Doc 667-1     Filed 10/30/20    Page 10 of 18




               11.    Nothing in this Protective Order shall require disclosure of information

that is protected from disclosure by the attorney-client privilege, work-product immunity, or

any other legally cognizable privilege (collectively, “Privileged Information”). If information

subject to a claim of attorney-client privilege, work product immunity, or any other applicable

privilege is produced, such production shall in no way prejudice or otherwise constitute a

waiver of, or estoppel as to, any claim of privilege or work-product immunity for such

information or any other information that may be protected from disclosure by the attorney-

client privilege, the work-product immunity, or any other applicable privilege in this case or in

any other federal or state proceeding. For the avoidance of doubt, this Order shall be interpreted

to provide the maximum protection allowed under Federal Rule of Evidence 502(d). If a

Producing Party has inadvertently or mistakenly produced a document subject to a claim of

immunity or privilege, upon request by the Producing Party within five (5) business days of

actual notice of such inadvertent or mistaken production, the document for which a claim of

inadvertent production is made shall be returned within five ( 5 ) business days of such request

and all copies of that document that may have been made shall be destroyed to the extent

reasonably practicable, and the Receiving Party shall not use such information for any purpose

other than in connection with a motion to compel. Mere production of documents protected by

the attorney client privilege or work product protection is insufficient to trigger the timing

requirement for requesting destruction of such documents. In the event that the Producing

Party requests destruction of such documents, the Receiving Party shall provide written

certification of compliance within 30 days of such written request.

               12.    The Party returning material described in the preceding paragraph may

then move the Court for an order compelling production of the material, but that motion shall not
           Case 19-12153-KBO          Doc 667-1     Filed 10/30/20     Page 11 of 18




assert as a ground for entering such an order the fact or circumstance of the inadvertent

production. The parties intend for this agreement to avoid retrospective analysis of the

reasonableness of the efforts taken to avoid the production of privileged or protected materials.

               13.     When a Party who receives documents which appear to be protected

by the attorney-client privilege or work product protection becomes aware of such, the Party

shall promptly notify the Producing Party of such inadvertent production and shall take

reasonable steps to avoid further disclosure of such documents. A Party shall be entitled to rely

on these non-waiver provisions regardless of when the inadvertent production is discovered

and regardless of who discovers the inadvertent production.

               14.     This Protective Order shall not prevent any Party from applying to the

Bankruptcy Court for relief therefrom, or from applying to the Bankruptcy Court for further or

additional protective orders.

               15.     Nothing in this Protective Order shall prevent any Party from producing

documents in his, her, or its possession to another person in response to a lawful subpoena,

discovery request, or other compulsory process. However, written notice shall be given to the

Producing Party at least ten (10) days before any such production is made. In no event shall

production or other disclosure be made before such written notice is given. If the Producing

Party timely seeks a protective order or moves to quash the subpoena or discovery request, the

party to which the subpoena or other compulsory process was issued or served shall not, to the

extent permitted by applicable law, produce the Confidential information called for prior to

receiving a court order or the consent of the Producing Party.

               16.     If any Party to this Protective Order objects to the designation of any

documents or information as “ Confidential,” then the Party shall first state the objection in
            Case 19-12153-KBO          Doc 667-1     Filed 10/30/20      Page 12 of 18




writing to the designating Party. The Parties agree to confer in good faith to attempt to resolve

any dispute regarding any such designation. If the Parties are unable to resolve such dispute,

the Receiving Party may seek appropriate relief from the Court; provided, however, that all

documents and/or information to which an objection is made shall be treated as Confidential

Information by the Parties until such objection is resolved. Each Party hereby agrees that it will

not contest a Party’s request for expedited consideration for such relief.

               17.       In the event that any Party appeals from any decision of the trial court

relating to matters in the Bankruptcy, the Parties hereto agree to file a joint application to the

appropriate appellate court, within ten (10) business days of the filing of the notice of

appeal, to maintain under seal the documents filed with the trial court that contain or disclose

Confidential Information. The provisions of this paragraph may be waived only with the

written consent of the Producing Party.

               18.       Except as otherwise provided in this Protective Order, in the event that

any Confidential Information is used in any court proceeding relating to matters in the

Bankruptcy, that Confidential Information shall not lose its status as Confidential Information

through such use.

               19.       This   Protective   Order   shall   survive   the   termination   of   the

Bankruptcy, whether by order, final judgment, settlement or otherwise, and shall continue in

full force and effect.

               20.       After final disposition of the Bankruptcy and other proceedings arising

out of the Bankruptcy that may be initiated by the Trustee, counsel for the Receiving Party may

retain archival copies of deposition exhibits, Court exhibits, documents and other materials

submitted to the Court, deposition transcripts and transcripts of court proceedings, one copy or
           Case 19-12153-KBO         Doc 667-1      Filed 10/30/20    Page 13 of 18




sample of the Confidential Information produced by opposing counsel, and any summaries,

notes, abstracts or compilations of Confidential Information, solely for reference in the event of

a dispute over the use or dissemination of information.      Such material shall continue to be

treated as Confidential Information under this Protective Order. After final disposition of the

Bankruptcy and any other proceeding arising out of the Bankruptcy that may be initiated by the

Trustee, counsel for the Receiving Party shall promptly ( 1 ) return all additional Confidential

Information in his/her possession, custody or control or in the custody of any authorized agents,

outside experts and consultants retained or utilized by counsel for the Receiving Party to

counsel for the Producing Party who has provided such Confidential Information in discovery,

or (2) certify destruction thereof to such counsel. As to Confidential Information reflected in

computer databases or backup tapes, the Receiving Party shall promptly delete all such

Confidential Information or shall impose passwords or designate the information in a manner

reasonably calculated to prevent unauthorized access to the Confidential Information. Counsel

for the Receiving Party shall inform any other person identified in paragraph 5 who received

Confidential Information from the Receiving Party of its obligation to return any Confidential

Information as provided for herein or certify destruction thereof to counsel for the Producing

Party.

               21.    This Protective Order shall not affect the merits of any motion, objection,

pleading or request for discovery, including the merits of any request for discovery (or

opposition thereto) under Del. Bankr. L.R. 7026. No Party’s entry into this Protective Order

shall waive or in any way prejudice that Party’s right to contest discovery that is served on that

Party, or shall be deemed in any way as consent to any request for discovery. The Parties’
           Case 19-12153-KBO          Doc 667-1     Filed 10/30/20    Page 14 of 18




rights to propound, object to, or otherwise contest a request for discovery are unaffected by this

Protective Order and are hereby reserved.

               22.     No modification of this Protective Order shall be binding or enforceable

unless in writing and signed by the Parties.

               23.     This Protective Order may be executed in one or more counterparts,

including by .pdf and email transmission, each of which will be deemed an original, but all of

which together constitute one and the same instrument.

                                     [Signature page follows]
           Case 19-12153-KBO       Doc 667-1    Filed 10/30/20   Page 15 of 18




PACHULSKI STANG ZIEHL & JONES                  FOX ROTHSCHILD LLP
LLP
                                               /s/ Seth A, Niederman
/s/ Colin R. Robinson                          Seth A. Niederman (No. 4588)
Bradford J. Sandler (DE Bar No. 4142)          919 N. Market St., Suite 300
Colin R. Robinson (DE Bar No. 5524)            Wilmington, Delaware 19899-2323
Peter J. Keane (DE Bar No. 5503)               (302) 654-7444
919 North Market Street, 17th Floor
P O Box 8705                                   -and-
Wilmington, DE 19899 (Courier 19801)
Telephone: 302-652-4100                        ZAIGER LLC
Facsimile: 302-652-4400
E-mail: bsandler@pszjlaw.com                   By: /s/ Jeffrey H. Zaiger
crobinson@pszjlaw.com                          Jeffery H. Zaiger
pkeane@pszjlaw.com                             Judd Lindenfeld
                                               432 Park Avenue, Suite 19A
                                               New York, New York 10022
-and-
                                               Tel: (917) 572-7701
                                               jzaiger@zaigerllc.com
KAUFMAN, COREN & RESS, P.C.
                                               Counsel for Black Diamond Capital
/s/ Steven M. Coren                            Management, L.L.C.
Steven M. Coren, Esquire
Benjamin M. Mather, Esquire
Two Commerce Square, Suite 3900
2001 Market Street
Philadelphia, PA 19103
(215) 735-8700

Counsel for George L. Miller, Chapter 7
Trustee

Date: October 28, 2020
Case 19-12153-KBO   Doc 667-1   Filed 10/30/20   Page 16 of 18




                       EXHIBIT A
                      Case 19-12153-KBO            Doc 667-1       Filed 10/30/20        Page 17 of 18




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE



         In re:                                                       Chapter 7

         BAYOU STEEL BD HOLDINGS, L.L.C., et                          Case No. 19-12153 (KBO)
         al., 2                                                       (Jointly Administered)

                          Debtors.



                             AGREEMENT TO ABIDE BY AGREED
                    CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER

                  I have read the Agreed Confidentiality Stipulation and Protective Order (the “Protective

         Order”) applicable to the above-captioned proceeding.               I understand the Protective Order’s

         terms and agree to be fully bound by them, and hereby submit to the jurisdiction of the United

         States Bankruptcy Court for the District of Delaware for purposes of the Protective Order’s

         enforcement. I understand, in particular, that any Confidential Information, and any copies,

         excerpts or summaries thereof and materials containing Confidential Information derived

         therefrom, as well as any knowledge or information derived from any of these items, may be

         used only for purposes of the Bankruptcy Cases and may not be used for any other purpose,

         including, without limitation, any business or commercial purpose.

                  I further understand that failure to abide fully by the terms of the Protective Order may

         result in legal action against me, such as for contempt of court and liability for monetary

         damages.

         2
                 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
         Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
         company (5783). The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.

25996021.1
         Case 19-12153-KBO   Doc 667-1   Filed 10/30/20   Page 18 of 18




Dated:                            Agreed:
